 HOWARD JOHNSON MOTOR LODGEHoward Johnson Motor Lodge and Chauffeurs,Teamsters and Helpers Local Union No. 364,a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Case 25-CA- 13481September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on April 27, 1981, byChauffeurs, Teamsters and Helpers Local UnionNo. 364, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, and duly servedon Howard Johnson Motor Lodge, herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 25, issued a complaint on May 27, 1981,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on February 20,following a Board election in Case 25-RC-7570,the Union was duly certified as the exclusive col-lective-bargaining representative of Respondent'semployees in the unit found appropriate; and that,commencing on or about April 21, and at all timesthereafter, Respondent has refused, and continuesto date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative,although the Union has requested and is requestingit to do so. On June 3, Respondent filed its answerto the complaint admitting in part, and denying inpart, the allegations in the complaint.On June 19, counsel for the General Counselfiled directly with the Board a motion to strikeportions of Respondent's answer3and a Motion forAll dates herein are in 1981.2 Official notice is taken of the record in the representation proceeding,Case 25-RC-7570, as the term "record" is defined in Sees. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Interrype Co. v. Penello, 269 F.Supp 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.I The portions of Respondent's answer which the General Counsel hasmoved to strike appear to deny only legal conclusions arising from ad-mitted facts. We therefore find it unnecessary to rule on the GeneralCounsel's motion to strike.258 NLRB No. 73Summary Judgment. Subsequently, on June 29, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent thereafterfiled a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentOur review of the record herein reveals that onJanuary 9, 1981, an election in Case 25-RC-7570was conducted pursuant to a Decision and Direc-tion of Election issued by the Regional Director,resulting in 15 votes for, and 3 against, the Union,with I challenged ballot, which was insufficient innumber to affect the results of the election. There-after, the Employer filed timely objections to theelection. On February 20, the Regional Directorfor Region 25 issued his Supplemental Decision,Order, and Certification of Representative, inwhich he overruled the Employer's objections intheir entirety, and certified the Union as the exclu-sive bargaining representative of employees in theappropriate bargaining unit herein. On March 5,the Employer filed with the Board a request forreview of the Regional Director's SupplementalDecision.On March 23, the Board denied the Employer'srequest for review, as it raised no substantial issueswarranting review. Accordingly, the Board certi-fied the Union as the collective-bargaining repre-sentative of the employees in the appropriate unit.In its answer to the complaint, Respondentadmits certain factual allegations therein, includingits refusal since February 20, and more particularlyby letter of April 21, to recognize and bargain withthe Union4which has been certified as the collec-tive-bargaining representative of the employees inthe appropriate unit described in the complaint.However, in its answer to the complaint and in itsresponse to the Motion for Summary Judgment,Respondent asserts that the Board and the Region-al Director erred in overruling its objections to theelection conducted January 9. Consequently, itargues that the Certification of Representativeissued by the Boardsis invalid and without legal' The Union, by letter of April 2, requested that Respondent bargainwith it as the exclusive representative of the employees in the unit foundappropriate by the Board.5 Not reported in volumes of Board Decisions519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffect, and that it therefore did not violate Section8(a)(5) and (1) of the Act, as alleged.By its assertions, and more specifically by its de-nials, in whole or in part, of the allegations of thecomplaint and the arguments propounded in the re-sponse, Respondent is attempting to relitigate thesame issues which it raised in the representationproceeding in Case 25-RC-7570.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.sAll issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent Howard Johnson Motor Lodge hasits principal offices in Braintree, Massachusetts. Itowns and operates a motor hotel and related serv-ices in South Bend, Indiana, as well as variousmotels in various States. During the past 12months, a representative period, Respondent, in thecourse and conduct of its business operations de-rived gross revenues in excess of $500,000, and itpurchased and received at its South Bend, Indiana,facility products, goods, and materials valued inexcess of $50,000 directly from points outside theState of Indiana.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters and Helpers Local UnionNo. 364, a/w International Brotherhood of Team-6See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941)Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time mainte-nance employees, all housekeeping employ-ees, all desk clerks, and all night auditors;but excluding all innkeepers, all professionalemployees, all guards and all supervisors asdefined in the Act.2. The certificationOn January 9, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 25, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton Feburary 20, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 2, and at alltimes thereafter, the Union has requested Respond-ent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencingon or about February 20, and more particularly byletter of April 21, and continuing at all times there-after to date, Respondent has refused, and contin-ues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceApril 21 and at all times thereafter, refused to bar-gain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.520 HOWARD JOHNSON MOTOR LODGEIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Howard Johnson Motor Lodgeset forth in section III, above, occurring in connec-tion with its operations described in section I,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Howard Johnson Motor Lodge is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Chauffeurs, Teamsters and Helpers LocalUnion No. 364, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time mainte-nance employees, all housekeeping employees, alldesk clerks and all night auditors; but excluding allinnkeepers, all professional employees, all guardsand all supervisors as defined in the Act, constitutea unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) ofthe Act.4. Since February 20, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing by its April 21 letter, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Howard Johnson Motor Lodge, South Bend, Indi-ana, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Chauffeurs, Team-sters and Helpers Local Union No. 364, a/w Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as exclu-sive bargaining representative of its employees inthe following appropriate unit:All full-time and regular part-time maintenanceemployees, all housekeeping employees, alldesk clerks, and all night auditors; but exclud-ing all innkeepers, all professional employees,all guards and all supervisors as defined in theAct.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unit521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its South Bend, Indiana, facilitycopies of the attached notice marked "Appendix."7Copies of said notice, on forms provided by theRegional Director for Region 25, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 25,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNo'riCE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Chauffeurs, Teamsters and Helpers LocalUnion No. 364, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILI., upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time mainte-nance employees, all housekeeping employ-ees, all desk clerks, and all night auditors;but excluding all innkeepers, all professionalemployees, all guards and all supervisors asdefined in the Act.HOWARD JOHNSON MOTOR LODGE522